CANDLER, J.
I can not agree to the view of this case taken by the majority of the court. Eape is defined by our law (Penal Code, § 93) to be the carnal knowledge of a female, forcibly and against her will. It will be seen from the statement of facts in the majority opinion that the woman in this case testified to a state of facts which made out a clear case of rape. None of the elements necessary to constitute the crime were lacking. No court, so far as I know, has yet gone to the extent of holding that it is necessary, in order to make out the offense of rape, to introduce the evidence of an eye-witness; for the crime is of such a nature that if such a requirement were laid down, a conviction would be practically impossible. As I understand the ruling of the majority, it is held that there is a lack of sufficient corroboration of the woman’s testimony in the circumstances attending the alleged offense to warrant the jury in believing that she, told the truth. Laying aside for the moment the question of the right of this court to pass upon the probative value of corroborating circumstances, let us look to the evidence introduced on the trial below. It was shown that the prosecutrix was a weak, delicate woman, who had been in bad health for a number of years. The accused was related to her by affinity, having married her aunt. He had known her since childhood, and it is-to be presumed held her confidence to the extent that is usual in such cases. The good character of the woman was abundantly proved. After the alleged offense she endeavored to walk to the place where her husband was, in order to tell him of the circumstances; but her strength failed, and she was compelled to stop at the house of a neighbor on the way, where, however, she had never called before. A witness who saw her at this time testified that she was visibly agitated, seemed unable to sit still, and continually paced the floor. She did not, it is true, make known to her husband the alleged *437rape until some time the following day; and this seems to be one of the main points relied on by the majority. During all the period of her silence on the subject others were present in the house. Is it not consistent with truth and virtue for a married woman who has been the victim of such a crime to wait to tell her husband of it until no one save they two are in the house? Is it not conceivable that a modest woman would shrink from making such a revelation to her husband at all ? It is also true that she said nothing about the occurrence at the neighbor’s house at which she stopped; but what of that ? May not a woman who has been ravished be given credit for some sense of shame ? Her clothing was not torn; but this is easily accounted for by the fact that she was so weak from ill health as to be able, at best, to ■ make but a comparatively feeble resistance. There was also evidence’ that the accused avoided arrest, and sought, without avail, to prevent a prosecution. I maintain that these circumstances furnished ample corroboration of the woman’s testimony, and fully warranted the conviction of the accused'. I am unwilling to hold that a woman of proved good character is unworthy of belief by a jury of upright men when she testifies to a rape upon her person, merely because, despite her feebleness, she did not make some outcry, her clothing was not torn, and she did not reveal the occurrence until the next day.
Much has been said of the doctrine of Lord Hale, and many fallacious rulings have been based thereon. The principle laid down by Lord Hale is stated by Blackstone (2 Cool. Bl. *213) as follows, the italics here used being my own: “ And first, the party ravished may give evidence upon oath, and is in law a competent witness; but the credibility of her testimony, and how far forth she is to be believed, must be left to the jury upon the circumstances of fact that concur in that testimony. For instance: if the witness be of good fame; if she presently discovered the of-fence, and made search for the offender; if the party accused fled for it‘, these and the like are concurring circumstances which give greater probability to her evidence. But on the other side, if she be of evil fame, and stand unsupported by others'; if she concealed the injury for any considerable time after she had opportunity to complain; if the place where the fact was alleged to be committed was where it was possible she might have been heard, and she *438made no outcry; these and the like circumstances carry a strong but not conclusive presumption that her testimony is false or feigned.” It will be seen that this is nothing more or.less than a rule of evidence for the guidarjjce of the jury, and, under-our .system, to be considered by the trial judge in charging the jury and passing on the discretionary grounds of a motion for a new trial. There is not a suggestion in all that has been^ quoted that would authorize a court of errors to interfere with a conviction for rape, approved by thé trial judge, for lack of circumstances to corroborate the positive testimony of the woman alleged to have been ravished. But granting, for the sake of the argument, that the view of the majority as to Lord Hale’s doctrine is correct, we have in the present case at least two of the concurring circumstances “ which give greater probability to her evidence,” viz., the witness was proved to be of good feme, and there was evidence that the accused “ fled for it.” “ The testimony of a single witness is generally sufficient to establish a fact. Exceptions to this rule are made in specified cases, such as to convict of treason or perjury, and in any case of felony where the only witness is an accomplice; in these cases (except in treason) corroborating circumstances may dispense with another witness.” Penal Code, § 991. The law of Georgia as to what evidence is necessary to a conviction of crime is here clearly and unequivocally laid down; and how, in view of this statute, the judgment in the present case can be reversed passes my comprehension. On account of the enormity of the crime, two witnesses are required in order to convict one accused of treason. Even the perjurer may be convicted on the evidence of one witness together with corroborating circumstances. So also with the felon whose conviction is dependent upon the testimony of an accomplice. Nowhere, however, does the law lay down what these corroborating circumstances shall be. Only one tribunal known to the law can say when a witness has or has not been corroborated; and that tribunal is the one whose province we are now about to invade, —the jury. This court should not presume to say just how a feeble, delicate woman should act when she hag been made the victim of the ravisher. Nor should it go further and hold, as matter of law, that unless she follows in minute detail the rules laid down by them, a jury of intelligent and honest men shall not be permitted to believe her on oath.
*439The cases cited by the,Chief Justice in support of the majority view are all based upon the erroneous theory of the doctrine of Lord Hale, to which I have before referred. Even at that, most of them may easily be distinguished from the case at bar. In Simmons’ case, 99 Ga. 699 it appeared that there was an entire lack of evidence of resistance on the part of the woman alleged to have been ravished, and that “ before the alleged intercourse took place she prepared for it by pulling off one of her garments. ” It did not require the assistance of Lord Hale to set aside a conviction where one of the essential elements of the crime charged was missing. As to Smith’s case, 77 Ga. 705, which was an indictment for assault with intent to rape, I can only say that in my opinion the evidence was amply sufficient to warrant the conviction of the accused, and the court strayed from the true law under a misconception of the doctrine of Lord Hale. Innis’ case, 42 Ga. 473, is not in any sense authority for the ruling now made; for, aside from the fact that Judge Warner dissented from the decision of the majority, the judgment was reversed on account of what the court considered an erroneous charge on the part of the trial judge; and no attempt was made to set up a standard of veracity for the witnesses, by which the jury must be guided. In conclusion 1 will say that I consider it unfortunate, in view of the many serious troubles that our people have experienced growing out of the frequency of the commission of the crime of rape, that a conviction so well merited should be set aside on grounds so unsatisfadtory.